Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al.(Pub. No.: US 2018/0286297 A1) in view of Hatley et al. (Pub. No. US 2012/0081010 A1).

Regarding claim 1, Ong teaches a color correction device (FIG. 2A-2B, Display controller 250  and paragraph [0067], “display controller 250 to correct for any color and/or luminance drift”), comprising: a computation engine including a processor (FIG. 2A GPU 140) and a memory (FIG. 2A, Storage Medium, 280) coupled to the processor (FIG. 2A), the computation engine being configured to receive reference color data (paragraph [0035], “GPU 140 may include a non-transitory computer readable medium software or firmware module that can be utilized to configure display configuration settings”); a non-transitory computer readable medium containing a software application (paragraph [0067], “the set of display device characterization values 345 are stored 

Ong does not explicitly disclose color matching control between two or more LED arrays within an environment.

Hatley teaches (paragraph [0029], “The control values for the light sources are iteratively modified until the luminaire output location is within a threshold value of the desired color output” and paragraph [0047], “the output intensity of each LED light source with respect to wavelength is determined based on the initial output intensity values for each LED light source and the LED data. The output intensities of each LED light source are then combined to produce a set of data corresponding to the total output for the luminaire. The total output of the luminaire is then used to calculate a color space coordinate (step 555) for the total output of the luminaire based on the initial LED light source output intensity values and the color matching functions”).
	


Regarding claim 3, Ong as modified above further teaches the computation engine computes panel vectors for a reference panel of LEDs that provides the reference color data and a target panel of LEDs and alters duty cycles of the target panel of LEDs to match the reference color of the reference panel (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 4, Ong as modified above further teaches the computation engine computes panel vectors based on ideal panel data and a target panel of LEDs (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device”) and alters duty cycles of the target panel of LEDs to match the ideal panel data (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set 

Regarding claim 5, Ong as modified above further teaches the computation engine computes panel vectors for a reference panel of LEDs and a target panel of LEDs based on measured panel data and alters the duty cycles of the target panel LEDs to match the reference color of the reference panel (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device” and (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 6, Ong as modified above further teaches the color correction device includes an optical sensor (FIG. 2A, light sensor 290) and the measured panel data is measured by the optical sensor (paragraph [0057], “a light sensor, which is disposed within the display device for receiving the emitted light (in step 320).  The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space”).

Regarding claim 7, Ong as modified above further teaches calibration data computed by the color correction device is stored on respective LED arrays of the two or more LED arrays (FIG. 2A-2B and paragraph [0057], “first set of color values corresponding to the light emitted by the light source from a light sensor,…The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space, including but not limited to, the CIE 1931 XYZ color space, the CIE 1931 xyY color space, the CIE 1931 RGB color space, the CIE 1976 LUV color space, and various other color spaces and paragraph [0075], “display controller 250 calculates the second set of color values by multiplying the first set of color values obtained from light sensor 290 in step 420 with the set of characterization values 345 stored, for example, within storage medium 280”).

Regarding claim 8, Ong further teaches the color correction device controls a pulse width modulator for energizing the target LEDs (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 9, Ong further teaches the color correction device functions as a pulse width modulator for energizing the target LEDs (paragraph [0080], “In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle, 

Regarding claim 11, Ong teaches a color correction panel (FIG. 2A-2B, 220), comprising: a target panel including a plurality of target light emitting diodes (LEDs) (FIG.  2A-2B, 232 and EM); a diffuser (FIG. 2A-2B, 234) over the target LEDs to blend colors output from the target LEDs (paragraph [0044], “diffuser panel, which is arranged behind LCD 222 for spreading the light emitted by the edge-mounted LED emitters 232 evenly across the LCD 222.  The edge-mounted LED emitters 232 are positioned for emitting light into side edges of LGP 234.  The emitted light propagates through LGP 234 to evenly distribute the light across the LGP, and is transmitted through a front surface of the LGP for illuminating LCD panel 220”); a color corrector device coupled to the target panel (FIG. 2A-2B, Display controller 250  and paragraph [0067], “display controller 250 to correct for any color and/or luminance drift”), the color corrector device including: a computation engine including a processor (FIG. 2A GPU 140) and a memory (FIG. 2A, Storage Medium, 280) coupled to the processor (FIG. 2A), the computation engine being configured to receive reference color data (paragraph [0035], “GPU 140 may include non-transitory computer readable medium containing a software or firmware module that can be utilized to configure display configuration settings”); a software application stored in the memory (paragraph [0067], “the set of display device characterization values 345 are stored within storage medium 280”) and configured to compute adjustment values needed to achieve the reference color data from a target color (paragraph [0039]); and an output configured to output color corrected signals to 

Ong does not explicitly disclose color matching control between two or more LED arrays within an environment.

Hatley teaches (paragraph [0029], “The control values for the light sources are iteratively modified until the luminaire output location is within a threshold value of the desired color output” and paragraph [0047], “the output intensity of each LED light source with respect to wavelength is determined based on the initial output intensity values for each LED light source and the LED data. The output intensities of each LED light source are then combined to produce a set of data corresponding to the total output for the luminaire. The total output of the luminaire is then used to calculate a color space coordinate (step 555) for the total output of the luminaire based on the initial LED light source output intensity values and the color matching functions”).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ong in view of Hatley to 

Regarding claim 13, Ong further teaches the computation engine computes panel vectors for a reference panel of LEDs that provides the reference color data and a target panel of LEDs and alters duty cycles of the target panel of LEDs to match the reference color of the reference panel (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 14, Ong further teaches the computation engine computes panel vectors based on ideal panel data and a target panel of LEDs (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device”) and alters duty cycles of the target panel of LEDs to match the ideal panel data (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 15, Ong further teaches the computation engine computes panel vectors for a reference panel of LEDs and a target panel of LEDs based on measured panel data and alters the duty cycles of the target panel LEDs to match the reference color of the reference panel (paragraph [0075],” computes a predicted light output in step 430 by combining the first set of color values obtained in step 420 with the set of characterization values 345, which were generated at the time of manufacturing and stored within the display device” and (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 16, Ong further teaches the color correction device controls a pulse width modulator for energizing the target LEDs (paragraph [0080], “the RGB gain values derived in step 440 are used to maintain the color and luminance of the light output from the display device at the reference color set point.  In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain values to modify the current amplitude, or the pulse-width-modulation (PWM) duty cycle”).

Regarding claim 17, Ong further teaches the color correction device functions as a pulse width modulator for energizing the target LEDs (paragraph [0080], “In the embodiments shown in FIGS. 2A and 2B, display controller 250 may use the RGB gain 

Regarding claim 18, Ong as modified above further teaches calibration data computed by the color correction device is stored on respective LED arrays of the two or more LED arrays (FIG. 2A-2B and paragraph [0057], “first set of color values corresponding to the light emitted by the light source from a light sensor,…The first set of color values may be obtained (i.e., directly measured or calculated) in a first color space, including but not limited to, the CIE 1931 XYZ color space, the CIE 1931 xyY color space, the CIE 1931 RGB color space, the CIE 1976 LUV color space, and various other color spaces and paragraph [0075], “display controller 250 calculates the second set of color values by multiplying the first set of color values obtained from light sensor 290 in step 420 with the set of characterization values 345 stored, for example, within storage medium 280”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong and Hatley as applied to claim 1 above, and further in view of Sadwick (Pub. No.: US 2019/0320515 A1).

Regarding claim 10, Combination of Ong and Hatley teaches limitations of claim 1 but does not disclose the output includes transistors activated in accordance with at least one timer to alter duty cycles of target LEDs to achieve the reference color.

Sadwick teaches the output (FIG. 36, Current sharing driver 856) includes transistors (FIG. 36, 872, 874, 876, 878) activated in accordance with at least one timer to alter duty cycles (paragraph [0198], “an N-phase non-overlapping clock generator using any suitable architecture can be used to control each SSL bank, such as, but not limited to, a Johnson counter, a synchronous counter decoder, a rotating serial shift register, etc. Again, an overlapping clock generator can also be used for blending with the duty cycle and timing of each channel individually adjustable”) of target LEDs to achieve the reference color (paragraph [0199], “the N SSL banks 860, 862, 864, 866 can each be series strings of white LEDs with, for example but not limited to, the same or different color temperatures, in order to improve the apparent overall adjustable color 
temperature of the lighting system”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ong and Hatley in view of Sadwick to incorporate feature of alter duty cycles of target LEDs that the duty cycle of each of the control signals can be individually controlled (Sadwick, paragraph [0200]). 

Allowable Subject Matter
Claims, 2, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 2, prior art whether stand alone or in combination do not teach the limitation “linear algebra and matrix operations to predict how much a duty cycle of each color is increased or decreased to achieve uniform color appearance between the two or more LED arrays”. Limitations of claim 2 as a whole are not taught by prior art therefore claim 2 is objected to as being dependent upon a rejected base claim.

Regarding Claim 12, prior art whether stand alone or in combination do not teach the limitation “linear algebra and matrix operations to predict how much a duty cycle of each color is increased or decreased to achieve uniform color appearance between the two or more LED arrays”. Limitations of claim 12 as a whole are not taught by prior art therefore claim 12 is objected to as being dependent upon a rejected base claim.


Regarding Claim 19, prior art whether stand alone or in combination do not teach the limitation “the target panel can be decoupled from the color corrector device and data from the color corrected signals can be stored in memory on the target panel to be employed by the target panel to correct its color”. Limitations of claim 19 as a whole are not taught by prior art therefore claim 19 is objected to as being dependent upon a rejected base claim.

Claims 20-21 are allowed.



Regarding claim 20. the prior art fails to teach or reasonably suggest a method for color correction comprising “representing input pulse width modulated (PWM) duty cycles as an input PWM vector (dR); determining an output PWM vector (dt) by multiplying the input PWM vector (dR) by the reference panel matrix (PR) and the inverse matrix (PT-1) for the target panel matrix ; and driving an output PWM duty cycle of the target panel according to vector dt to achieve a color associated with the reference panel”, in combination with the other limitations of the claim.

Dependent claim 21 is allowed by virtue of its dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection rely on newly applied reference Hatley for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831